Citation Nr: 0839972	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for a right above-the-knee amputation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to January 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge of the Board (Travel Board hearing).

Because the § 1151 claim must be further developed, the Board 
is remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran contends he is entitled to § 1151 compensation 
because his right above-the-knee amputation could have been 
avoided if his VA doctors had treated his right leg injury 
adequately.  Specifically, it is claimed that, as a result of 
VA prescribed medication, he experienced a toxic drug 
reaction which caused him to fall out of bed and sustain 
multiple right leg fractures.  In addition, during his 
hospitalization for the drug toxicity, the veteran alleges 
that his right leg injury was left untreated and resulted in 
infection which necessitated the amputation.  

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  See also 38 C.F.R. 
§ 3.358.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

In this case, the veteran's claim for compensation under 
§ 1151 was filed after October 1, 1997; thus, 38 C.F.R. 
§ 3.361 applies.

A medical opinion regarding the 2004 surgery was obtained and 
the physician found no evidence of inappropriate care, 
malpractice or negligence on the part of VA medical 
providers.  However, in addition to providing compensation 
for additional disability due to any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, additional 
disability from an event not reasonably foreseeable is also a 
basis for granting benefits.  See 38 U.S.C.A. § 1151 (West 
2002).  That matter should also be addressed.

The record indicates that outstanding private treatment 
records may exist.  The Board observes that VA admission note 
dated August 27, 2003, reflects that the veteran was received 
from Florida Hospital Heartland Medical Center (Florida 
Hospital) in Sebring, Florida, and that he had been admitted 
to Florida Hospital on August 18, 2003.  However, copies of 
the veteran's treatment records from Florida Hospital have 
not been obtained.  In addition, it is noted that, although 
extensive VA treatment records have been obtained, the 
records of the veteran's right above-the-knee amputation 
shown by the record as scheduled for June 23, 2004, have not 
been associated with the claims file and are not available 
for review.  An attempt should be made to obtain these 
private and VA records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing a release from the 
veteran, obtain copies of any outstanding 
records showing the veteran's reported 
admission to Florida Hospital in August 
2003.  

2.  Copies of any additional records of 
VA right lower extremity treatment that 
the veteran received, to include the 
records of his right above-the-knee 
amputation purportedly scheduled for June 
23, 2004, should be obtained and 
associated with the claims folder.

3.  Schedule the veteran for a VA 
examination by an appropriate specialist.  
The claims file must be made available 
to, and reviewed by, the examiner for the 
veteran's pertinent medical and other 
history, including, in particular, the 
records of the treatment he received from 
VA prior to his right above-the-knee 
amputation.  After a complete examination 
and review of the file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) the 
veteran has additional disability as the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing hospital care, medical 
or surgical treatment, or examination, or 
due to an event not reasonably 
foreseeable.  In providing this opinion, 
the designated physician should comment 
on whether, during the years immediately 
preceding and in performing the 
amputation, VA medical staff failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Following completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to disability compensation, 
pursuant to 38 U.S.C.A. § 1151, for a 
right above-the-knee amputation performed 
as a result of VA treatment.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




